Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trivelpiece et al. (US 2016/0351034).
As per claim 1, Trivelpiece shows a method of unlocking a security tag, comprising: 
receiving a confirmation signal to unlock the security tag from being locked to a merchandise (Para. 38, 44-50: the POS terminal 102 may transmit an RFID interrogation signal for purposes of obtaining RFID data from an EAS security tag 108. Upon receipt of the RFID data from the EAS tag, the POS terminal determine if the EAS tag and/or article is valid or associated with purchase); 
transmitting a radio frequency identification (RFID) signal to a RFID device associated with the security tag to enable a controller (Fig. 3; processing unit 304) to receive a release signal used to unlock the security tag from the merchandise (Para. 38-39, 44-50; the POS terminal sends a detaching/deactivating signal and RFID command to the EAS security tag; since the EAS security tag is a RFID tag, therefore it would have been obvious to one of ordinary skill in the art the EAS security tag would include RFID device such as RFID circuity as shown in Fig. 3 that is associated with the security tag; and RFID command and detaching/deactivating signal is generated in RF form and operational associate with RFID tag and the received RFID data signal, therefore the detaching/deactivating signal can be implemented as RFID signal to a RFID device wherein the detaching/deactivating signal is also the release signal.  It would be an implementation of choosing from a finite number of identified, predictable solutions.); and 
transmitting the release signal to the controller to unlock the security tag from the merchandise (Para. 38-39,44-50: activating/actuating the detaching unit of the EAS security tag).
Although the invention of Trivelpiece does not explicitly use the term “confirmation signal, however since the received data contains information included purchase and transaction 
As per claim 2, the invention of Trivelpiece meets the limitation of claim and would have been obviously further show transmitting the RFID signal comprises transmitting a tag identifier used by the RFID device to determine whether the RFID signal is for unlocking the security tag (Para. 48: the RFID command is transmitting by the POS terminal [as RFID reader] used by the RFID tag [the claimed RFID device] wherein the RFID [radio frequency identification] command would have been obviously include tag identifier [identification signal]). 
As per claim 3, the invention of Trivelpiece meets the limitation of claim and would have been obviously further show at least a portion of an energy of the release signal is used to generate an unlocking signal for unlocking the security tag (Para. 49; at least provide energy to the switch 310 and capacitor 318 wherein the processing unit 304 cause the switch to change positions so the capacitor is electrically connected to the detaching unit for activating or actuating the same, therefore functioning as unlocking signal).

Claim 4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trivelpiece et al. (US 2016/0351034), in view of Shin et al. (US 2012/0161933).
As per claim 4, the invention of Trivelpiece meets the limitation of claim, but does not explicitly mention further comprising, prior to transmitting the RFID signal, encrypting the RFID signal based on at least one of an advanced encryption standard (AES) algorithm, a data encryption standard (DES) algorithm, or a MD5 encryption algorithm.

Therefore, it would have been obvious at the time the invention was made to include the encryption technique as shown by Shin to the RFID signal from the RFID reader as shown by Trivelpiece because it would increase the security of the communication.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claims 6-9, they are apparatus claims correspond to method claims 1-4; they are therefore rejected for the similar reasons set forth.  In addition, Shin further shows the RFID reader (in view of the POS terminal of Trivelpiece) a transmitter 150, a RFID driver (any one or in combination of Engine 122, Encoder 124, or DAC 130), memory that stores instructions and a processor (110) configured to execute the instructions to perform function (Fig. 2; Para. 7, 103). Therefore, it would have been obvious at the time the invention was made to include the a transmitter, a RFID driver, memory and a processor as suggest by Shin to the scanner as shown by Trivelpiece because It would be an implementation of use of know techniques to improve similar device in the same way wherein the combined transmitter can be function as a release signal transmitter for the release signal shown by Trivelpiece. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-21 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.